 

 

Case 1:04-cv-00397-GBD-RLE Document 1041 1 Page lofi

Mn oe,

    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK I. SOKOLOW et al.,

 

Plaintiffs,

 

-against-
04 Civ. 397 (GBD)
PALESTINE LIBERATION ORGANIZATION et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:
Plaintiffs’ letter request, (ECF No. 1037), for permission to file a letter in sealed and

redacted form, which Defendants do not oppose, is GRANTED.

Dated: New York, New York
August 31, 2021
SO ORDERED.

Gare. B Din

ORGH B. DANIELS
ited‘States District Judge

 
